Barrett, J.,
(concurring.) This is not an appeal from the order punishing the relator. It is simply an appeal from the order refusing to discharge him on habeas corpus. The only question thus presented is whether the commitment was valid. The return was not traversed, nor was a demurrer thereto interposed. We have nothing to do with the papers on the record other than the commitment annexed to the return. Upon the face of the commitment there was jurisdiction. Under section 1773 of the Code, punishment for contempt in the ordinary sense is not contemplated, but simply punishment for the non-payment of the sum required. For that failure the defendant may be committed, under section 2268, until payment is made. The warrant to commit is in the nature of a body execution. The procedure must, it is true,—as provided in section 1773,—be under the chapter with regard to contempt of court, but the offense is the non-payment of the alimony and the warrant to commit issues under section 2268. The only difference is that the warrant cannot be issued ex parte, but only upon an order to show cause. The commitment here was valid, and the writ was properly dismissed.' I agree, therefore, that the order should be affirmed, with costs.